EXHIBIT 10.20
 
BASE SALARIES OF NAMED EXECUTIVE OFFICERS
 
 
Named Executive Officer
2011 Base Salaries*
 
Steven L. Newman
     President and Chief Executive Officer
 
$1,100,000
 
 
Ricardo H. Rosa
     Senior Vice President and Chief Financial Officer
 
$500,000
 
Eric B. Brown
     Executive Vice President, Legal and Administration
 
$500,000
 
 
Arnaud A.Y. Bobillier
     Executive Vice President, Asset and Performance
 
$435,000
 

 
 
*The base salaries were effective February 16, 2011.
 